    20-10881-tmd Doc#79-1 Filed 10/08/20 Entered 10/08/20 18:56:32 Exhibit A Pg 1 of 9



























         EXHIBIT A
10/8/2020    20-10881-tmd   Doc#79-1
                       Accusations          Filed
                                   against AG      10/08/20
                                              Ken Paxton fueled byEntered
                                                                   ties between10/08/20
                                                                                two attorneys18:56:32      Exhibit
                                                                                              in Nate Paul case       A Pg 2 of 9
                                                                                                                - HoustonChronicle.com




    P O L I T I C S //
    POLITICS        // T
                       TEXAS
                         E X A S PPOLITICS
                                   OLITIC S

    Accusations
    A cc u s at i o n s a
                        against
                          gainst AG
                                 AG K Ken
                                        en P
                                           Paxton
                                             axton ffueled
                                                      u e l ed b
                                                               byy tties
                                                                     ies
    between
    b et ween ttwo  wo a attorneys
                           t torneys iin
                                       n Nate
                                         Nat e P
                                               Paul
                                                 au l c
                                                      case
                                                        ase
    Jay
    Jay R
        Root
         oot
    Oct.
    Oct. 88,, 22020
                020      Updated:
                         U pdated: Oct.
                                   Oct. 8,
                                        8, 2020
                                           2020 44:39ĉp.m.
                                                  :39 p.m.




        Texas
        Texas AAttorney
                 ttorney General
                         General Ken
                                  Ken Paxton
                                       Paxton hashas asked
                                                     asked the
                                                            the Texas
                                                                Texas Supreme
                                                                      Supreme Court
                                                                                 Court to
                                                                                       to order
                                                                                          order county
                                                                                                county elections
                                                                                                       elections o
                                                                                                                 owicials
                                                                                                                   wicials to
                                                                                                                           to reject
                                                                                                                              reject
        mail-in
        m ail-in ballots
                 ballots for
                         for voters
                             voters w
                                    who
                                      ho ffear
                                           ear eexposure
                                                 xposure tto
                                                           oCCOVID019.
                                                              OVIID
                                                                  D019. ((Nick
                                                                          Nick W
                                                                               Wagner/The
                                                                                agner/The Austin
                                                                                            Austin American-Statesman/TNS)
                                                                                                   American-Statesman/T /TNNS)

        Photo:
        Photo: Nick
               Nick Wagner,
                    Wagner, MBR
                            MBR / TNS
                                  TNS



    The
    The banker
        banker thought
               thought it
                       it was
                          was odd
                              odd enough
                                  enough that
                                         that a private
                                                private lawyer
                                                        lawyer out
                                                               out of
                                                                   of H
                                                                      Houston,
                                                                       ouston, c
                                                                               calling
                                                                                alling h
                                                                                       himself
                                                                                         imself
    a special
      special p
              prosecutor
                rosecutor for
                          for tthe
                                he T
                                   Texas
                                    exas attorney
                                         attorney g
                                                  general,
                                                   eneral, sshowed
                                                             howed u
                                                                   uppa
                                                                      att h
                                                                          his
                                                                            is A
                                                                               Austin-area
                                                                                ustin-area ofxce
                                                                                           ofxce llast
                                                                                                   ast
    week
    week with
         with a subpoena
                subpoena for
                         for business
                             business records.
                                      records.

                                              Limited-Time
                                              LLi
                                                imited-Time O
                                                            Oﬀer
                                                             ﬀer                   ¢
                                                                                    ¢ FOR
                                                                                        FOR 
                                                                                             WEEKS
                                                                                               WEEKS

https://www.houstonchronicle.com/politics/texas/article/Accusations-against-AG-Ken-Paxton-fueled-by-ties-15631914.php                    1/8
10/8/2020   20-10881-tmd   Doc#79-1
                      Accusations          Filed
                                  against AG      10/08/20
                                             Ken Paxton fueled byEntered
                                                                  ties between10/08/20
                                                                               two attorneys18:56:32      Exhibit
                                                                                             in Nate Paul case       A Pg 3 of 9
                                                                                                               - HoustonChronicle.com

    Odder
    Odder sstill
            till w
                 was
                  as the
                     the identity
                         identity of
                                  of a second
                                       second man
                                              man who
                                                  who accompanied
                                                      accompanied tthe
                                                                    he sspecial
                                                                         pecial p
                                                                                prosecutor.
                                                                                  rosecutor. H
                                                                                             He
                                                                                              e
    iintroduced
      ntroduced h
                himself
                  imself a
                         ass tthe
                               he llawyer
                                    awyer ffor
                                            or W
                                               World
                                                orld C
                                                     Class
                                                       lass C
                                                            Capital.
                                                              apital. A
                                                                      Ass iitt tturned
                                                                                 urned o
                                                                                       out,
                                                                                        ut, tthe
                                                                                              he ssubpoena
                                                                                                   ubpoena
    ffrom
      rom the
          the attorney
              attorney general’s
                       general’s ofxce
                                 ofxce ssought
                                         ought rrecords
                                                 ecords tthat
                                                          hat rrelated
                                                                elated tto
                                                                         o tthat
                                                                             hat c
                                                                                 company
                                                                                  ompany a
                                                                                         and
                                                                                          nd iits
                                                                                               ts
    wealthy
    wealthy founder,
            founder, Nate
                     Nate P
                          Paul.
                           aul.


    Neither
    Neither man
            man had
                had a business
                      business card,
                               card, but
                                     but the
                                         the prosecutor’s
                                             prosecutor’s n
                                                          name
                                                            ame — B
                                                                  Brandon
                                                                   randon C
                                                                          Cammack
                                                                           ammack — w
                                                                                    was
                                                                                     as iin
                                                                                          n
    tthe
      he ssubpoena.
           ubpoena. A
                    And
                      nd the
                         t he b
                              banker,
                                anker, who
                                       who spoke
                                           spoke to
                                                 to Hearst
                                                    Hearst Newspapers
                                                           Newspapers on
                                                                      on condition
                                                                         condition o
                                                                                   off a
                                                                                       anonymity,
                                                                                         nonymity,
    ssaid
      aid he
          he was
             was able
                 able to
                      to identify
                         identify Nate
                                  Nate P
                                       Paul’s
                                        aul’s llawyer
                                                awyer ffrom
                                                        rom h
                                                            his
                                                              is w
                                                                 website:
                                                                  ebsite: M
                                                                          Michael
                                                                            ichael JJ.. W
                                                                                        Wynne,
                                                                                         ynne, a
    criminal
    c riminal defense
              defense a
                      attorney
                       ttorney w
                               who
                                ho rrepresents
                                     epresents W
                                               World
                                                orld C
                                                     Class
                                                      lass C
                                                           Capital
                                                            apital a
                                                                   and
                                                                     nd iits
                                                                          ts ffounder,
                                                                               ounder, P
                                                                                       Paul,
                                                                                        aul, n
                                                                                             now
                                                                                              ow a
                                                                                                 att
    tthe
      he center
         center of
                of abuse-of-ofxce
                   abuse-of-ofxce a
                                  allegations
                                   llegations a
                                              against
                                               gainst A
                                                      Attorney
                                                       ttorney G
                                                               General
                                                                 eneral K
                                                                        Ken
                                                                         en P
                                                                            Paxton.
                                                                             axton.




         All
         A ll the
              the stories,
                  stories, a
                           all
                             ll the
                                the ttime
                                      ime             Unlock
                                                      U nlock The
                                                              The Chronicle
                                                                  Chronicle for
                                                                            for ¢
                                                                                ¢                                 SUBSCRIBE
                                                                                                                    S UBSCRIBE




    The
    The cameo
        cameo b
              by
               yWWynne
                  ynne a
                       att tthe
                             he sscene
                                  cene o
                                       off tthe
                                             he ssubpoena
                                                  ubpoena d
                                                          delivery
                                                           elivery llast
                                                                     ast w
                                                                         week
                                                                          eek a
                                                                              adds
                                                                               dds m
                                                                                   more
                                                                                     ore ffuel
                                                                                           uel tto
                                                                                                 o tthe
                                                                                                     he
    xre
    xre rraging
          aging inside
                inside Paxton’s
                       Paxton’s ofxce,
                                ofxce, w
                                       where
                                        here sseven
                                               even ttop
                                                      op a
                                                         aides
                                                          ides w
                                                               went
                                                                ent tto
                                                                      o ffederal
                                                                          ederal llaw
                                                                                   aw e
                                                                                      enforcement
                                                                                       nforcement tto
                                                                                                    o
    denounce
    denounce h
             him
               im ffor
                    or iinexplicably
                         nexplicably w
                                     working
                                      orking tto
                                               ohhelp
                                                  elp P
                                                      Paul,
                                                       aul, a ffriend
                                                                riend a
                                                                      and
                                                                       nd d
                                                                          donor
                                                                           onor tto
                                                                                  ohhis
                                                                                     is 2
                                                                                        2018
                                                                                         018 rre-
                                                                                               e-
    election
    election c
             campaign.
              ampaign.


    Paul
    Paul a
         and
           nd his
              his businesses
                  businesses w
                             were
                              ere raided
                                  raided b
                                         by
                                          y the
                                            the FBI
                                                FBI last
                                                    last year,
                                                         year, and
                                                               and he
                                                                   he has
                                                                      has complained
                                                                          comp
                                                                            mpllained vociferously
                                                                                      vociferously
    tthat
      hat he
          he was
             was treated
                 treated u
                         unfairly
                          nfairly a
                                  and
                                   nd iillegally
                                        llegally by
                                                 by sstate
                                                      tate and
                                                           and federal
                                                               federal llaw
                                                                         aw e
                                                                            enforcement.
                                                                              nforcement. T
                                                                                          Those
                                                                                            hose
    complaints
    complaints rreached
                 eached P
                        Paxton’s
                         axton’s e
                                 ear,
                                  ar, a
                                      and
                                       nd e
                                          eventually
                                           ventually lled
                                                       ed tthe
                                                            he a
                                                               attorney
                                                                ttorney g
                                                                        general
                                                                         eneral tto
                                                                                  o llaunch
                                                                                      aunch a
                                                                                            ann
    iinvestigation
      nvestigation — a
                     all
                       ll a
                          att h
                              his
                                is d
                                   donor’s
                                    onor’s u
                                           urging
                                             rging — tthat
                                                       hat iiss n
                                                                now
                                                                  ow iin
                                                                       nCCammack’s
                                                                          ammack’s h
                                                                                   hands.
                                                                                     ands.


    TEX AS TAKE: G
                 Get
                   et political
                      political headlines
                                headlines from
                                          from across
                                               across the
                                                      the state
                                                          state sent
                                                                sent directly
                                                                     directly to
                                                                              to your
                                                                                 your inbox
                                                                                      inbox


    Paxton’s
    Paxton’s aides
             aides have
                   have accused
                        accused h
                                him
                                  im o
                                     off a n
                                           number
                                             umber o
                                                   off c
                                                       crimes
                                                         rimes — ffrom
                                                                   rom a
                                                                       accepting
                                                                         ccepting b
                                                                                  bribes
                                                                                   ribes tto
                                                                                           ommisusing
                                                                                              isusing
    his
    his public
        public ofxce
               ofxce — ffor
                         or tthe
                              he w
                                 way
                                  ay h
                                     heea
                                        advocated
                                         dvocated ffor
                                                    or P
                                                       Paul,
                                                        aul, w
                                                             whose
                                                               hose rreal
                                                                      eal e
                                                                          estate
                                                                            state e
                                                                                  empire
                                                                                    mpire iiss n
                                                                                               now
                                                                                                ow
    wracked
    wracked w
            with
              ith llegal
                    egal ttroubles
                           roubles a
                                   and
                                    nd b
                                       bankruptcy
                                         ankruptcy proceedings.
                                                   proceedings.


    That
    That the
         the supposedly
             supposedly iindependent
                          ndependent attorney
                                     attorney iinvestigating
                                                nvestigating P
                                                             Paul’s
                                                              aul’s c
                                                                    complaints
                                                                     omplaints o
                                                                               on
                                                                                nbbehalf
                                                                                   ehalf of
                                                                                         of
    Texas
    Texas taxpayers
          taxpayers served
                    served a ssubpoena
                               ubpoena w
                                       with
                                        ith P
                                            Paul’s
                                             aul’s lawyer
                                                   lawyer in
                                                          in tow
                                                             tow is
                                                                 is just
                                                                    just the
                                                                         the sort
                                                                             sort of
                                                                                  of c
                                                                                     conyict
                                                                                      onyict tthat
                                                                                               hat
    outraged
    outraged P
             Paxton’s
              axton’s a
                      aides
                       ides a
                            about
                             bout tthe
                                    he e
                                       entire
                                         ntire c
                                               case.
                                                ase.



                                     Limited-Time
                                     LLi
                                       imited-Time O
                                                   Oﬀer
                                                    ﬀer                            ¢
                                                                                    ¢ FOR
                                                                                        FOR 
                                                                                             WEEKS
                                                                                               WEEKS

https://www.houstonchronicle.com/politics/texas/article/Accusations-against-AG-Ken-Paxton-fueled-by-ties-15631914.php                   2/8
10/8/2020   20-10881-tmd   Doc#79-1
                      Accusations          Filed
                                  against AG      10/08/20
                                             Ken Paxton fueled byEntered
                                                                  ties between10/08/20
                                                                               two attorneys18:56:32      Exhibit
                                                                                             in Nate Paul case       A Pg 4 of 9
                                                                                                               - HoustonChronicle.com

    ““This
      This ofxce’s
           ofxce’s c
                   continued
                    ontinued u
                             use
                               se o
                                  off tthe
                                        he c
                                           criminal
                                             riminal p
                                                     process,
                                                      rocess, iin
                                                                nam
                                                                  matter
                                                                    atter a
                                                                          already
                                                                           lready d
                                                                                  determined
                                                                                   etermined tto
                                                                                               obbe
                                                                                                  e
    without
    without merit,
            merit, tto
                     obbenext
                        enext the
                              the personal
                                  personal interests
                                           interests of
                                                     of Nate
                                                        Nate P
                                                             Paul,
                                                              aul, iiss u
                                                                        unconscionable,”
                                                                          nconscionable,” P
                                                                                          Paxton’s
                                                                                           axton’s
    aides
    aides said
          said in
               in an
                  an email
                     email obtained
                           obtained b
                                    by
                                     yHHearst
                                        earst N
                                              Newspapers
                                               ewspapers o
                                                         onnT
                                                            Thursday.
                                                              hursday.


    Cammack
    Cammack did
            did not
                not respond
                    respond to
                            to questions
                               questions from
                                         from the
                                              the Chronicle
                                                  Chronicle left
                                                            left in
                                                                 in calls,
                                                                    calls, texts
                                                                           texts a
                                                                                 and
                                                                                   nd e
                                                                                      email
                                                                                        mail
    messages.
    messages. W
              Wynne
               ynne d
                    did
                     id n
                        not
                          ot rrespond
                               espond tto
                                        oqquestions
                                           uestions a
                                                    about
                                                     bout h
                                                          his
                                                            is p
                                                               presence
                                                                resence a
                                                                        alongside
                                                                         longside Cammack.
                                                                                  Cammack. But
                                                                                           But
    he
    he said
       said in
            in a written
                 written statement
                         statement that
                                   that his
                                        his client
                                            client is
                                                   is facing
                                                      facing “retaliatory
                                                             “retaliatory and
                                                                          and unfounded
                                                                              unfounded a
                                                                                        allegations
                                                                                         llegations
    aimed
    aimed a
          att iimpeding
                mpeding a ffair
                            air iinvestigation
                                  nvestigation o
                                               off h
                                                   his
                                                     is c
                                                        complaint.
                                                         omplaint.


    ““As
      As a private
           private citizen
                   citizen w
                           whose
                            hose constitutional
                                 constitutional rrights
                                                  ights were
                                                        were egregiously
                                                             egregiously v
                                                                         violated,
                                                                           iolated, M
                                                                                    Mr.
                                                                                     r. P
                                                                                        Paul
                                                                                         aul
    rreported
      eported tthe
                he m
                   matters
                     atters b
                            by
                             y xling
                               xling a complaint
                                       complaint w
                                                 with
                                                   ith tthe
                                                         he a
                                                            appropriate
                                                             ppropriate a
                                                                        authorities,”
                                                                         uthorities,” tthe
                                                                                        he sstatement
                                                                                             tatement
    continues.
    continues. “The
               “The fact
                    fact that
                         that a d
                                detailed
                                 etailed c
                                         complaint
                                          omplaint of
                                                   of g
                                                      government
                                                       overnment iimpropriety
                                                                   mpropriety iiss met
                                                                                   met w
                                                                                       with
                                                                                        ith ssuch
                                                                                              u ch
    fforceful
      orceful rresistance
                esistance ffrom
                            rom tthose
                                  hose e
                                       entrusted
                                        ntrusted w
                                                 with
                                                  ith iinvestigating
                                                        nvestigating tthe
                                                                       he m
                                                                          matters
                                                                           atters underscores
                                                                                  underscores the
                                                                                              t he
    sserious
      erious problems
             problems within
                      within the
                             the ssystem.”
                                   ystem.”


    Some
    Some legal
         legal experts
               experts ssay
                         ay tthat
                              hat a
                                  allowing
                                   llowing Paul’s
                                           Paul’s attorney
                                                  attorney tto
                                                             o ttag
                                                                 ag a
                                                                    along
                                                                     long w
                                                                          with
                                                                           ith P
                                                                               Paxton’s
                                                                                axton’s hand-picked
                                                                                        hand-picked
    prosecutor
    prosecutor y
               yies
                 ies in
                     in the
                        the face
                            face o
                                 off P
                                     Paxton’s
                                      axton
                                         on’’s stated
                                               stated g
                                                      goal
                                                       oal ffor
                                                             or h
                                                                hiring
                                                                  iring h
                                                                        him
                                                                          im iin
                                                                               n tthe
                                                                                   he xrst
                                                                                      xrst place:
                                                                                           place: tthat
                                                                                                    hat h
                                                                                                        hee
    needed
    needed a
           an
            n iindependent,
                ndependent, o
                            outside
                              utside lawyer
                                     lawyer to
                                            to conduct
                                               conduct an
                                                       an investigation
                                                          investigation that
                                                                        that w
                                                                             was
                                                                              as b
                                                                                 being
                                                                                   eing urged
                                                                                        urged b
                                                                                              by
                                                                                               y
    Paul.
    Paul.


    Houston
    Houston defense
            defense attorney
                    attorney R
                             Rusty
                               usty Hardin,
                                    Hardin, a former
                                              former H
                                                     Harris
                                                      arris C
                                                            County
                                                             ounty assistant
                                                                   assistant district
                                                                             district attorney,
                                                                                      attorney,
    ssaid
      aid he
          he knows
             knows and
                   and respects
                       respects W
                                Wynne,
                                 ynne, w
                                       who
                                         ho served
                                            served a
                                                   ass a sstate
                                                           tate a
                                                                and
                                                                 nd ffederal
                                                                      ederal p
                                                                             prosecutor
                                                                               rosecutor a
                                                                                         and
                                                                                           nd h
                                                                                              has
                                                                                               as
    worked
    worked o
           on
            nhhigh-proxle
               igh-proxle criminal
                          criminal cases
                                   cases for
                                         for a
                                             almost
                                              lmost 20
                                                    20 years.
                                                       years. But
                                                              But he
                                                                  he said
                                                                     said a defense
                                                                            defense attorney
                                                                                    attorney
    sshouldn’t
      houldn’t be
               be on
                  on hand
                     hand for
                          for a ssubpoena
                                  ubpoena d
                                          delivery
                                           elivery iin
                                                     nwwhich
                                                        hich h
                                                             his
                                                               is c
                                                                  client
                                                                    lient h
                                                                          has
                                                                            as a
                                                                               an
                                                                                n iinterest.
                                                                                    nterest.


    ““That
      That would
           would be
                 be a conyict.
                      conyict. Y
                               You
                                ou w
                                   want
                                    ant tto
                                          okkeep
                                             eep y
                                                 your
                                                  our d
                                                      distance
                                                        istance ffrom
                                                                  rom tthe
                                                                        he p
                                                                           people
                                                                             eople rrepresenting
                                                                                     epresenting
    anybody
    anybody with
            with a vested
                   vested iinterest
                            nterest iin
                                      n tthe
                                          he c
                                             case,”
                                              ase,” H
                                                    Hardin
                                                     ardin ssaid.
                                                             aid. ““It's
                                                                    It's not
                                                                         not a good
                                                                               good iidea
                                                                                      dea tto
                                                                                            ohhave
                                                                                               ave
    ssomebody
      omebody who’s
              who’s either
                    either under
                           under investigation
                                 investigation o
                                               orr rrepresenting
                                                     epresenting ssomebody
                                                                   omebody u
                                                                           under
                                                                             nder investigation
                                                                                  investigation
    orr somebody
    o   somebody that
                 that wants
                      wants you
                            you to
                                to investigate
                                   investigate rriding
                                                 iding sshotgun
                                                         hotgun w
                                                                while
                                                                 hile y
                                                                      you
                                                                       ou sserve
                                                                            erve ssubpoenas.”
                                                                                   ubpoenas.”


    State
    State B
          Bar
            ar o
               off T
                   Texas
                    exas P
                         President
                           resident L
                                    Larry
                                      arry M
                                           McDougal,
                                            cDougal, tthough,
                                                       hough, ssaid
                                                                aid tthere
                                                                      here a
                                                                           are
                                                                             re ttimes
                                                                                  imes w
                                                                                       when
                                                                                         hen iitt m
                                                                                                  makes
                                                                                                    akes
    ssense
      ense for
           for a d
                 defense
                  efense llawyer
                           awyer tto
                                   o sshow
                                       how u
                                           up
                                            pdduring
                                               uring the
                                                     the investigative
                                                         investigative p
                                                                       process
                                                                        rocess iiff h
                                                                                    heec
                                                                                       can
                                                                                        an h
                                                                                           help
                                                                                            elp
    determine
    determine which
              which records
                    records a
                            are
                              re b
                                 being
                                  eing sought,
                                       sought, particularly
                                               particularly in
                                                            in complicated
                                                               complicated xnancial
                                                                           xnancial matters.
                                                                                    matters.


    ““They’ll
      Th ’ll give
              i you b
                    bankers
                       k    boxes
                            b     when
                                   h you’re
                                        ’ llooking
                                              ki ffor ttwo sheets,”
                                                            h t ”h  he said.
                                                                         id
                                     Limited-Time
                                     Lim
                                     Limited-Time O
                                                  Oﬀer
                                                   ﬀer                             ¢
                                                                                    ¢ FOR
                                                                                        FOR 
                                                                                             WEEKS
                                                                                               WEEKS

https://www.houstonchronicle.com/politics/texas/article/Accusations-against-AG-Ken-Paxton-fueled-by-ties-15631914.php                   3/8
10/8/2020   20-10881-tmd   Doc#79-1
                      Accusations          Filed
                                  against AG      10/08/20
                                             Ken Paxton fueled byEntered
                                                                  ties between10/08/20
                                                                               two attorneys18:56:32      Exhibit
                                                                                             in Nate Paul case       A Pg 5 of 9
                                                                                                               - HoustonChronicle.com

    Not-so
    Not-so independent
           independent prosecutor
                       prosecutor
    Paxton’s
    Paxton’s ofxce
             ofxce d
                   did
                    id n
                       not
                        ot rrespond
                             espond tto
                                      oeemails
                                         mails rrequesting
                                                 equesting comment
                                                           comment a
                                                                   about
                                                                    bout tthe
                                                                           he ssubpoenas
                                                                                ubpoenas —
    tthough
      hough a c
              contract
               ontract rreleased
                         eleased by
                                 by his
                                    his ofxce
                                        ofxce sshows
                                                hows C
                                                     Cammack
                                                      ammack d
                                                             does
                                                              oes not
                                                                  not have
                                                                      have p
                                                                           prosecutorial
                                                                            rosecutorial
    powers
    powers or
           or independence
              independence from
                           from the
                                the attorney
                                    attorney g
                                             general
                                              eneral w
                                                     who
                                                       ho h
                                                          hired
                                                            ired h
                                                                 him.
                                                                   im.


    Hearst
    Hearst Newspapers
           Newspapers obtained
                      obtained a copy
                                 copy o
                                      off tthe
                                            he ssubpoena
                                                 ubpoena tthat
                                                           hat the
                                                               the bank
                                                                   bank executive
                                                                        executive ssaid
                                                                                    aid C
                                                                                        Cammack
                                                                                         ammack
    handed
    handed h
           him,
             im, b
                 but
                  ut tthe
                       he n
                          newspaper
                           ewspaper iiss rredacting
                                           edacting tthe
                                                      he n
                                                         name
                                                          ame of
                                                              of tthe
                                                                   he b
                                                                      bank
                                                                       ank and
                                                                           and its
                                                                               its executive
                                                                                   executive a
                                                                                             att tthe
                                                                                                   he
    banker’s
    banker’s request.
             request. At
                      At least
                         least one
                               one of
                                   of tthe
                                        he e
                                           entities
                                             ntities a
                                                     and
                                                      nd o
                                                         one
                                                          ne of
                                                             of the
                                                                the people
                                                                    people m
                                                                           mentioned
                                                                             entioned iin
                                                                                        n tthe
                                                                                            he
    ssubpoena
      ubpoena tie
              tie back
                  back to
                       to deals
                          deals or
                                or disputes
                                   disputes involving
                                            involving Nate
                                                      Nate P
                                                           Paul’s
                                                            aul’s b
                                                                  business
                                                                   usiness interests.
                                                                           interests.




                                     Limited-Time
                                     Lim
                                     Limited-Time O
                                                  Oﬀer
                                                   ﬀer                             ¢
                                                                                    ¢ FOR
                                                                                        FOR 
                                                                                             WEEKS
                                                                                               WEEKS

https://www.houstonchronicle.com/politics/texas/article/Accusations-against-AG-Ken-Paxton-fueled-by-ties-15631914.php                   4/8
10/8/2020   20-10881-tmd   Doc#79-1
                      Accusations          Filed
                                  against AG      10/08/20
                                             Ken Paxton fueled byEntered
                                                                  ties between10/08/20
                                                                               two attorneys18:56:32      Exhibit
                                                                                             in Nate Paul case       A Pg 6 of 9
                                                                                                               - HoustonChronicle.com




Skip to main content
                                                                                                                        Subscribe
                                                                                                                        Subscribe   Sign
                                                                                                                                    Sign IIn
                                                                                                                                           n




                                     Limited-Time
                                     LLi
                                       imited-Time O
                                                   Oﬀer
                                                    ﬀer                            ¢
                                                                                    ¢ FOR
                                                                                        FOR 
                                                                                             WEEKS
                                                                                               WEEKS

https://www.houstonchronicle.com/politics/texas/article/Accusations-against-AG-Ken-Paxton-fueled-by-ties-15631914.php                          5/8
10/8/2020   20-10881-tmd   Doc#79-1
                      Accusations          Filed
                                  against AG      10/08/20
                                             Ken Paxton fueled byEntered
                                                                  ties between10/08/20
                                                                               two attorneys18:56:32      Exhibit
                                                                                             in Nate Paul case       A Pg 7 of 9
                                                                                                               - HoustonChronicle.com

    A ccopy
        opy o
            off tthe
                  he ssubpoena
                        ubpoena ffiled
                                    iled aatt aan
                                                nAAustin
                                                   ustin b
                                                         bank,
                                                          a nk , w
                                                                 where
                                                                   here ssources
                                                                           ources ssay
                                                                                    ay tthe
                                                                                         he aattorney
                                                                                              ttorney ffor
                                                                                                        or tthe
                                                                                                             he A
                                                                                                                Attorney
                                                                                                                 ttorney General's
                                                                                                                            General's o
                                                                                                                                      owice
                                                                                                                                        wice
    sshowed
      howed uup  p tto
                     o sserve
                         erve tthe
                                he p
                                   paperwork
                                     aperwork aaccompanied
                                                    ccompanied b   byy tthe
                                                                         he d
                                                                            defense
                                                                             efense aattorney
                                                                                       ttorney ffor
                                                                                                 or A
                                                                                                    Austin
                                                                                                     ustin rreal
                                                                                                              eal eestate
                                                                                                                    state iinvestor
                                                                                                                            nvestor N
                                                                                                                                    Nate
                                                                                                                                      ate P
                                                                                                                                          Paul.
                                                                                                                                           aul.
     Photo:
     Photo: COURTESY
            COURTESY IMAGE  IMAGE


    IItt iiss one
              one of
                  of d
                     dozens
                      ozens o
                            off ssubpoenas
                                  ubpoenas o
                                           obtained
                                             btained b
                                                     by
                                                      yCCammack
                                                         ammack a
                                                                ass p
                                                                    part
                                                                     art o
                                                                         off a
                                                                             an
                                                                              n iinvestigation
                                                                                  nvestigation tthat
                                                                                                 hat P
                                                                                                     Paul
                                                                                                      aul
    ssought
      ought after
            after he
                  he was
                     was raided
                         raided b
                                by
                                 y tthe
                                     he F
                                        FBI.
                                          BI.


    Cammack
    Cammack was
            was brought
                brought on
                        on to
                           to review
                              review tthe
                                       he a
                                          allegations,
                                           llegations, w
                                                       which
                                                        hich w
                                                             were
                                                              ere iincluded
                                                                    ncluded iin
                                                                              nac
                                                                                complaint
                                                                                 omplaint
    Paul
    Paul initially
         initially made
                   made to
                        to the
                           the ofxce
                               ofxce of
                                     of T
                                        Travis
                                         ravis C
                                               County
                                                 ounty D
                                                       District
                                                        istrict A
                                                                Attorney
                                                                 ttorney M
                                                                         Margaret
                                                                           argaret M
                                                                                   Moore
                                                                                    oore iin
                                                                                           nMMay.
                                                                                              ay.


    While
    W hile Paxton
           Paxton claimed
                  claimed h
                          hee was
                              was merely
                                  merely a
                                         acting
                                          cting o
                                                on
                                                 n a rreferral
                                                       eferral ffrom
                                                                 rom M
                                                                     Moore,
                                                                      oore, h
                                                                            heep
                                                                               played
                                                                                layed a
                                                                                      an
                                                                                       n
    iinstrumental
      nstrumental role
                  role iin
                         n it:
                           it: Moore
                               Moore said
                                     said it
                                          it was
                                             was Paxton
                                                 Paxton who
                                                        who xrst
                                                            xrst brought
                                                                 brought the
                                                                         the complaint
                                                                             complaint to
                                                                                       to her
                                                                                          h er
    ofxce’s
    ofxce’s a
            attention,
             ttention, n
                       not
                        ot tthe
                             he o
                                other
                                 ther way
                                      way around.
                                          around.


    The
    The complaint
        complaint iiss a
                       aimed
                         imed a
                              att ““allegations
                                    allegation
                                            onss o
                                                 off m
                                                     misconduct
                                                      isconduct b
                                                                by
                                                                 yeemployees
                                                                    mployees o
                                                                             of”
                                                                              f” tthe
                                                                                   he S
                                                                                      State
                                                                                       tate S
                                                                                            Securities
                                                                                              ecurities
    Board,
    Board, the
           the FBI,
               FBI, the
                    the Texas
                        Texas Department
                              Department of
                                         of Public
                                            Public Safety,
                                                   Safety, federal
                                                           federal p
                                                                   prosecutors
                                                                    rosecutors ffrom
                                                                                 rom tthe
                                                                                       he
    Western
    Western District
            District o
                     off T
                         Texas
                          exas a
                               and
                                 nd a ffederal
                                        ederal m
                                               magistrate,”
                                                 agistrate,” rrecords
                                                               ecords sshow.
                                                                        how. B
                                                                             But
                                                                              ut aatt lleast
                                                                                        east ttwo
                                                                                               wo o
                                                                                                  off tthe
                                                                                                        he
    ssubpoenas
      ubpoenas have
               have g
                    gone
                     one tto
                           oxxnancial
                              nancial institutions
                                      institutions that
                                                   that did
                                                        did business
                                                            business with
                                                                     with World
                                                                          World C
                                                                                Class
                                                                                 lass Capital.
                                                                                      Capital.



    Related
    Related




              POLITICS
              P O L I T I C S //// T
                                   TEXAS
                                     E X A S POLITICS
                                             P O L I T I CS


            TAYLOR
            T A Y L O R GOLDENSTEIN
                        G O L D E N ST E I N                                TAYLOR
                                                                            T AY LO R G
                                                                                      GOLDENSTEIN
                                                                                        O L D E N S T E I N AND
                                                                                                            A N D JAY
                                                                                                                  J A Y ROOT
                                                                                                                        R O OT             JJAY
                                                                                                                                             A Y ROOT
                                                                                                                                                 R O OT

            Texas
            Texas Attorney
                  Attorn
                       rne
                         ey General
                            General KKen
                                      en                                    Ken
                                                                            K en P
                                                                                 Paxton’s
                                                                                  axton’s defenses
                                                                                          defenses                                         Texas
                                                                                                                                           Texas
            Paxton
            Paxton ssays
                     ays he
                         he w
                            won't
                             on't resign
                                  resign                                    questioned
                                                                            q uestioned in
                                                                                        in AG
                                                                                           AG ofxce
                                                                                              ofxce                                        provid
                                                                                                                                           provid
            despite...
            despite...                                                      scandal
                                                                            scandal                                                        ofxce
                                                                                                                                           ofxce




    The
    The district
        district attorney’s
                 attorney’s ofxce
                            ofxce rreferred
                                    eferred tthe
                                              he m
                                                 matter
                                                   atter tto
                                                           oPPaxton
                                                              axton iin
                                                                      n JJune,
                                                                          une Paxton’s
                                                                               Paxton’s ofxce
                                                                                        ofxce d
                                                                                              drew
                                                                                               rew u
                                                                                                   upp
    a $300-an-hour contract with Cammack in September and
                                                    ¢
                                                         FOthe
                                                        ¢ FOR  subpoena
                                                             R  WEEKS deliveries
                                                                 WEEKS
                                              Limited-Time
                                              LLi
                                                imited-Time O
                                                            Oﬀer
                                                             ﬀer
https://www.houstonchronicle.com/politics/texas/article/Accusations-against-AG-Ken-Paxton-fueled-by-ties-15631914.php                              6/8
10/8/2020   20-10881-tmd   Doc#79-1
                      Accusations          Filed
                                  against AG      10/08/20
                                             Ken Paxton fueled byEntered
                                                                  ties between10/08/20
                                                                               two attorneys18:56:32      Exhibit
                                                                                             in Nate Paul case       A Pg 8 of 9
                                                                                                               - HoustonChronicle.com

    happened
    happened llast
               ast w
                   week.
                    eek. T
                         The
                           he CEO
                              CEO of
                                  of a
                                     another
                                      nother xnancial
                                             xnancial institution
                                                      institution that
                                                                  that got
                                                                       got a v
                                                                             visit
                                                                              isit ffrom
                                                                                     rom
    Cammack,
    Cammack, Amplify
             Amplify Credit
                     Credit U
                            Union,
                              nion, ssaid
                                      aid h
                                          heew
                                             was
                                              as a
                                                 alone
                                                  lone w
                                                       when
                                                         hen tthe
                                                               he n
                                                                  now
                                                                    ow d
                                                                       defunct
                                                                        efunct ssubpoena
                                                                                 ubpoena w
                                                                                         was
                                                                                          as
    dropped
    dropped off.
            off.


    Paxton,
    Paxton, a Republican,
              Republican, w
                          was
                           as x
                              xrst
                                rst elected
                                    elected a
                                            attorney
                                             ttorney g
                                                     general
                                                      eneral iin
                                                               n22014
                                                                  014 — w
                                                                        while
                                                                         hile u
                                                                              under
                                                                                nder ffelony
                                                                                       elony
    iindictment
      ndictment ffor
                  or ssecurities
                       ecurities ffraud
                                   raud iin
                                          nac
                                            completely
                                             ompletely u
                                                       unrelated
                                                         nrelated sscandal
                                                                    candal tthat
                                                                             hat iiss sstill
                                                                                        till d
                                                                                             dragging
                                                                                              ragging o
                                                                                                      on.
                                                                                                       n.


    More
    More tties
           ies b
               between
                 etween tthe
                          he ttwo
                               wo a
                                  attorneys
                                   ttorneys
    Though
    Though the
           the nature
               nature of
                      of tthe
                           he rrelationship
                                elationship between
                                            between C
                                                    Cammack
                                                     ammack a
                                                            and
                                                             nd W
                                                                Wynne
                                                                 ynne rremains
                                                                        emains u
                                                                               unclear,
                                                                                 nclear, tthe
                                                                                           he
    ttwo
      wo have
         have p
              plenty
                lenty o
                      off ssocial
                            ocial a
                                  and
                                   nd llegal
                                        egal tties.
                                               ies.


    They
    They b
         both
           oth sserve
                 erve a
                      ass ofxcers
                          ofxcers of
                                  of tthe
                                       he H
                                          Houston
                                           ouston B
                                                  Bar
                                                   ar A
                                                      Association,
                                                        ssociation, with
                                                                    with Wynne
                                                                         Wynne as
                                                                               as chair
                                                                                  chair of
                                                                                        of tthe
                                                                                             he
    criminal
    c riminal law
              law and
                  and procedure
                      procedure ssection
                                  ection a
                                         and
                                          nd C
                                             Cammack
                                              ammack ttapped
                                                       apped a
                                                             ass c
                                                                 chair-elect.
                                                                   hair-elect. T
                                                                               They’re
                                                                                 hey’re a
                                                                                        also
                                                                                         lso sset
                                                                                               et tto
                                                                                                    o
    appear
    appear together
           together ffor
                      or a c
                           continuing
                            ontinuing llegal
                                        egal e
                                             education
                                              ducation webinar
                                                       webinar — entitled
                                                                 entitled ““Criminal
                                                                            Criminal JJustice
                                                                                       ustice iin
                                                                                                n tthe
                                                                                                    he
    Virtual
    Virtual Word:
            Word: A Day
                    Day iin
                          n tthe
                              he L
                                 Life,”
                                   ife,” llater
                                           ater tthis
                                                  his m
                                                      month.
                                                        onth.


    And
    And out
        out of
            of m
               more
                 ore tthan
                       han a d
                             dozen
                              ozen p
                                   people
                                     eople ffrom
                                             rom tthe
                                                   he D
                                                      Downtown
                                                       owntown R
                                                               Rotary
                                                                otary C
                                                                      Club
                                                                       lub p
                                                                           pictured
                                                                            ictured iin
                                                                                      nap
                                                                                        photo
                                                                                         hoto
    Wynne
    Wynne posted
          posted on
                 on his
                    his Facebook
                        Facebook p
                                 page,
                                   age, h
                                        hee ssingled
                                              ingled o
                                                     out
                                                      ut C
                                                         Cammack
                                                          ammack a
                                                                 ass tthe
                                                                       he p
                                                                          person
                                                                           erson a
                                                                                 accompanying
                                                                                  ccompanying
    him
    him on
        on horseback
           horseback for
                     for a parade
                           parade held
                                  held in
                                       in conjunction
                                          conjunction w
                                                      with
                                                       ith tthe
                                                             he H
                                                                Houston
                                                                 ouston L
                                                                        Livestock
                                                                          ivestock S
                                                                                   Show
                                                                                     how a
                                                                                         and
                                                                                          nd
    Rodeo
    Rodeo p
          parade.
            arade.


    How
    How Cammack
        Cammack got
                got selected
                    selected iin
                               n tthe
                                   he xrst
                                      xrst place
                                           place iisn’t
                                                   sn’t c
                                                        clear.
                                                          lear.


    In a
    In an
        n interview
          interview with
                    with the
                         the Dallas
                             Dallas M
                                    Morning
                                     orning N
                                            News,
                                             ews, C
                                                  Cammack
                                                   ammack said
                                                          said Paxton
                                                               Paxton called
                                                                      called h
                                                                             him
                                                                               im iin
                                                                                    nAAugust
                                                                                       ugust
    tto
      oyyoat
         oat the
             the idea
                 idea of
                      of becoming
                         becoming a sspecial
                                      pecial p
                                             prosecutor
                                              rosecutor a
                                                        and
                                                         nd tthat
                                                              hat tthe
                                                                    he ttwo
                                                                         wo h
                                                                            had
                                                                             ad n
                                                                                never
                                                                                 ever sspoken
                                                                                        poken
    before.
    before. ((Paxton
              Paxton h
                     had
                       ad spoken
                          spoken Wynne
                                 Wynne at
                                       at least
                                          least once
                                                once before,
                                                     before, tthough
                                                               hough — at
                                                                       at that
                                                                          that May
                                                                               May meeting
                                                                                   meeting with
                                                                                           with
    tthe
      he Travis
         Travis DA’s
                DA’s ofxce
                     ofxce to
                           to discuss
                              discuss Paul’s
                                      Paul’s complaint).
                                             complaint).


    Though
    Though two
           two of
               of tthe
                    he ssubpoenas
                         ubpoenas issued
                                  issued b
                                         by
                                          yCCammack
                                             ammack ssay
                                                      ay he’s
                                                         he’s a “Special
                                                                “Special P
                                                                         Prosecutor
                                                                           rosecutor ffor
                                                                                       or tthe
                                                                                            he
    ofxce
    ofxce o
          off tthe
                he A
                   Attorney
                    ttorney G
                            General,”
                             eneral,” P
                                      Paxton’s
                                       axton’s ofxce
                                               ofxce c
                                                     calls
                                                      alls C
                                                           Cammack
                                                            ammack a
                                                                   an
                                                                    n ““outside
                                                                        outside c
                                                                                counsel”
                                                                                 ounsel” a
                                                                                         and
                                                                                          nd h
                                                                                             his
                                                                                               is
    contract
    contract m
             makes
              akes w
                   with
                     i th n
                          no
                           oppower
                              ower tto
                                     opprosecute
                                        rosecute o
                                                 orr e
                                                     even
                                                      ven iindict
                                                            ndict a
                                                                  anyone.
                                                                   nyone.


    The
    The banker
        banker who
               who said
                   said he
                        he got
                           got a v
                                 visit
                                  isit ffrom
                                         rom C
                                             Cammack
                                              ammack a
                                                     and
                                                      nd W
                                                         Wynne
                                                          ynne ssaid
                                                                 aid h
                                                                     heew
                                                                        was
                                                                         as ssurprised
                                                                              urprised tto
                                                                                         o xnd
                                                                                           xnd
    out
    out later
        later that
              that both
                   both were
                        were Houston
                             Houston criminal
                                     criminal defense
                                              defense lawyers.
                                                      lawyers. They
                                                               They d
                                                                    didn’t
                                                                     idn’t linger
                                                                           linger a
                                                                                  after
                                                                                   f ter d
                                                                                         dropping
                                                                                          ropping
    off the subpoena.
                                     Limited-Time
                                     Lim
                                     Limited-Time O
                                                  Oﬀer
                                                   ﬀer                             ¢
                                                                                    ¢ FOR
                                                                                        FOR 
                                                                                             WEEKS
                                                                                               WEEKS

https://www.houstonchronicle.com/politics/texas/article/Accusations-against-AG-Ken-Paxton-fueled-by-ties-15631914.php                   7/8
10/8/2020    20-10881-tmd   Doc#79-1
                       Accusations          Filed
                                   against AG      10/08/20
                                              Ken Paxton fueled byEntered
                                                                   ties between10/08/20
                                                                                two attorneys18:56:32      Exhibit
                                                                                              in Nate Paul case       A Pg 9 of 9
                                                                                                                - HoustonChronicle.com

    ““It
      It was
         was a pretty
               pretty brief
                      brief meeting,”
                            meeting,” h
                                      hee ssaid.
                                            aid. ““It
                                                   It w
                                                      was
                                                       as a llittle
                                                              ittle awkward.”
                                                                    awkward.”



    Sign up for tthhe Texas Take newslett
                                       tter
                                       tte
    Get
    Get in-depth
        in-depth p
                 political
                   olitical news
                            news a
                                 and
                                   nd a
                                      analysis
                                        nalysis from
                                                from a ssource
                                                         ource yyou
                                                                 ou c
                                                                    can
                                                                      an ttrust.
                                                                           rust.


      Enter
      Enter your
            your eemail
                   mail                                                                                                                                 SSIGN
                                                                                                                                                          I G N UP
                                                                                                                                                                UP

    Byy ssubscribing,
    B     ubscribing, you
                      you a
                          agree
                           gree tto
                                  ooour
                                     ur T
                                        Terms
                                         errm
                                            ms of
                                               of use
                                                  use a
                                                      and
                                                        nd acknowledge
                                                           ackkn
                                                               nowledge tthat
                                                                          hat yyour
                                                                                our iinformation
                                                                                      nforrm
                                                                                           mation w
                                                                                                  will
                                                                                                   ill b
                                                                                                       beeu
                                                                                                          used
                                                                                                           sed aass d
                                                                                                                    described
                                                                                                                     escribed iin
                                                                                                                                noour
                                                                                                                                   ur Pr
                                                                                                                                      Privacy
                                                                                                                                      Privacy P
                                                                                                                                              Policy
                                                                                                                                               olicy.




                                                                                                                                                                     TO P
                                                                                                                                                                     TOP




    ABOUT
    ABOUT


    Our
    Our Company
        Company                                                 IInterest
                                                                  nterest B
                                                                          Based
                                                                           ased Ads
                                                                                Ads

    Newspaper
    Newspaper Delivery
              Delivery Safety
                       Safety Procedures
                              Procedures                        Terms
                                                                Terms of
                                                                      of Use
                                                                         U se

    Privacy
    Privacy N
            Notice
             otice                                              Advertising
                                                                Advertising

    Your
    Your California
         California P
                    Privacy
                      rivacy R
                             Rights
                              ights                             Careers
                                                                Careers


    C O N TAC T
    CONTACT


    Subscribe
    Subscribe                                                   Customer
                                                                Customer S
                                                                         Service
                                                                           ervi
                                                                             vice

    e-Edition
    e-Edition                                                   Frequently
                                                                Frequently Asked
                                                                           Asked Questions
                                                                                 Questions

    Archives
    Archives                                                    Newsroom
                                                                N ewsroom C
                                                                          Contacts
                                                                            ontacts




    ©2020
    ©2020 Hearst
          Hearst




                                               Limited-Time
                                               LLi
                                                 imited-Time O
                                                             Oﬀer
                                                              ﬀer                                           ¢
                                                                                                             ¢ FOR
                                                                                                                 FOR 
                                                                                                                      WEEKS
                                                                                                                        WEEKS

https://www.houstonchronicle.com/politics/texas/article/Accusations-against-AG-Ken-Paxton-fueled-by-ties-15631914.php                                                       8/8
